        Case 2:17-cv-00843-SU         Document 103   Filed 01/04/19   Page 1 of 3




Caroline Lobdell, Ore. Bar #021236
Scott W. Horngren, Ore. Bar #880604
Western Resources Legal Center
9220 SW Barbur Blvd., Suite 327
Portland, OR 97219
Telephone: (503) 768-8500
Fax: (503) 222-3255
Email: clobdell@wrlegal.org
Email: shorngren@wrlegal.org

Attorneys for Defendant-Intervenor


                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PENDLETON DIVISION

HELLS CANYON PRESERVATION COUNCIL,
an Oregon non-profit corporation, and OREGON          Case No. 2:17-cv-00843-SU
WILD, an Oregon non-profit corporation,

       Plaintiffs,                                    NOTICE OF WITHDRAWAL OF
                                                      COUNSEL
                         vs.

KRIS STEIN, in her official capacity as District
Ranger of the Eagle Cap Ranger District, Wallowa-
Whitman National Forest, and UNITED STATES
FOREST SERVICE, and agency of the United
States Department of the Agriculture,

       Defendants,

                        and

WALLOWA COUNTY,

 Defendant-Intervenor.
_______________________________________




NOTICE OF WITHDRAWAL OF COUNSEL
        Case 2:17-cv-00843-SU         Document 103       Filed 01/04/19     Page 2 of 3




       Pursuant to Rule 83-11(b) of the Local Rules of the United States District Court for the

District of Oregon, notice is hereby given that Shay S. Scott, OSB #934214, should be

withdrawn as counsel for Wallowa County. Attorneys Caroline Lobdell and Scott W. Horngren

will continue as counsel for the County.

       DATED this 4th day of January, 2019.


                                            /s/ Shay S. Scott
                                            Shay S. Scott, Ore. Bar #934214

                                            Western Resources Legal Center
                                            9220 SW Barbur Blvd., Suite 327
                                            Portland, OR 97219
                                            Telephone: (503) 768-8500
                                            Fax: (503) 222-3255
                                            Email: sscott@wrlegal.org




NOTICE OF WITHDRAWAL OF COUNSEL – Page 1
        Case 2:17-cv-00843-SU            Document 103     Filed 01/04/19     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Shay S. Scott, hereby certify that I, on January 4, 2019, I caused the foregoing

NOTICE OF WITHDRAWAL OF COUNSEL to be served upon counsel of record through

the Court’s electronic service system.

       Dated this 4th day of January, 2019.



                                              /s/ Shay S. Scott
                                              Shay S. Scott




NOTICE OF WITHDRAWAL OF COUNSEL
